Title: From George Washington to John Adams, 3 March 1799
From: Washington, George
To: Adams, John



Dear Sir,
Mount Vernon March 3d 1799

I have been duly honoured with your favour of the 19th Ulto, mentioning the nomination of Mr Murray to be Minister Plenipotentiary to the French Republic.
With the writer of the letter, which I did myself the honour to enclose in my last to you, I truly observed that I had never held any correspondence; and I only knew him in his public mission from this Country to the Barbary States, the functions of which he discharged at that time with ability & propriety. I have indeed, lately, heard of a letter that has been published, which he wrote to Mr Baldwin, filled with abuse of this Government and its Administration: But I have never met with it in any of the Papers wch I take.
As you have had more opportunities of knowing this man’s character than have fallen to me, I have no doubt but you have formed a just estimate of him—and as I had no other desire than to be useful, in transmitting any sentiments you might wish to convey—I shall, impressed with your observations, take no notice of his letter.

I sincerely pray, that in the discharge of these arduous and important duties committed to you, your health may be unimpaired, and that you may long live to enjoy those blessings which must flow to our Country, if we should be so happy as to pass this critical period in an honourable and dignified manner, without being involved in the horrors and calamities of War.
Mrs Washington and Mrs Lewis (late Miss Custis) thank you for your kind remembrance of them, and offer their best respects to you, at the sametime that they unite with me in every good wish for the perfect restoration of health to Mrs Adams. With sentiments of very great respect, I have the honor to be Sir Your Most Obedt & Most Hble Servt

Go: Washington

